PER CURIAM: *
Despite the number on the building, the location of the office to be searched was adequately described in the warrant. Thus, the district court properly dismissed the case as the complaint failed to allege with particularity that the defendant’s conduct violated clearly established law. See Burns-Toole v. Byrne, 11 F.3d 1270, 1274 (5th Cir.1994).
AFFIRMED.

 Pursuant to 5th Cir. R. 47.5, the Court has determined that this opinion should not be published and is not precedent except under the limited circumstances set forth in 5th Cir. R. 47.5.4.